 



SECURITIES EXCHANGE AGREEMENT

 

This SECURITIES EXCHANGE AGREEMENT (the “Agreement”) is entered into as of
September 16, 2019, by and among Medigus Ltd., an Israeli Corporation
(“Medigus”) and Intellisense Solutions Inc., a Nevada corporation (the
“Parent”). Medigus and the Parent, each a “Party” and collectively, the
“Parties”.

 

WHEREAS, Medigus owns 100% of the issued and outstanding share capital (the
“Exchange Shares”) of ScoutCam Ltd., an Israeli corporation (the “Company”);

 

WHEREAS, Medigus believes that it is in its best interests to exchange (the
“Exchange”) all of the Exchange Shares for shares of common stock of the Parent,
par value US$0.001 per share (the “Common Stock”); and the Parent believes that
it is in its best interests to issue Medigus shares of common stock of the
Parent in consideration for the Exchange Shares, all upon the terms and subject
to the conditions set forth in this Agreement; and

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom, and intending to be legally bound hereby, the
Parties hereby agree as follows:

 

ARTICLE I

SECURITIES EXCHANGE

 

Section 1.01 The Exchange.

 

(a) On the terms and subject to the conditions set forth in this Agreement,
Medigus shall assign, transfer and deliver, free and clear of all liens, all of
the Exchange Shares to the Parent, in exchange for the issuance of that certain
number of shares of Common Stock, such that at the closing of the Agreement (the
“Closing”), the Company shall be a subsidiary of the Parent.

 

(b) Pursuant to the Exchange, the Parent shall issue to Medigus shares of Common
Stock in accordance with the following schedule: (i) on the Closing Date (as
defined below), shares of Common Stock of the Parent, representing 60% of the
issued and outstanding share capital of the Parent on a fully diluted basis on
the Closing Date (“Fully Diluted Share Capital”), and (ii) shares of Common
Stock of the Parent, representing 10% of the issued and outstanding Common Stock
of the Company immediately subsequent the Closing (as defined below), in the
event ScoutCam achieves US$33.0 million in sales in the aggregate within the
first three (3) years immediately subsequent to the Closing.

 

Section 1.02 Closing. The Closing of this Agreement shall take place on such
date that all conditions precedent and obligations of the Parties, including as
set forth in Section 1.04, are satisfied or waived by the respective Party, at
such location to be determined by the Parties (the “Closing Date”). Either Party
may terminate this Agreement in the event that the Closing Date shall not have
occurred on or before February 28, 2020 (such date referred to herein as the
“Outside Date”); provided, however, that the right to terminate this Agreement
pursuant to this Section shall not be available to any party hereto (i) whose
actions or omissions have been a principal cause of, or primarily resulted in,
the failure of the Closing to occur on or before such date and such action or
failure to act constitutes a breach of this Agreement or (ii) that is in
material breach of this Agreement.

 

Section 1.03 Conditions to Closing. The respective obligations of each of the
Parties to effect the Closing shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions:

 

(a) Board Appointment. Effective as of the Closing Date, the Board will consist
of three (3) or five (5) members, majority of whom shall be designated by the
Company, and one (1) or two (2) members of whom shall be qualified as
professional directors. Resignation letters from Mr. Idan Maimon and Mr. Eyal
Ben-Ami, current directors of the Parent, effective as of the Closing Date,
shall be provided prior to the Closing.

 

(b) Stockholder Approval. The Agreement and the transactions contemplated
thereby shall have been approved by the Parent’s stockholders in accordance with
Nevada law.

 

(c) SEC Reports. The Parent shall have filed all reports and other documents
required to be filed by it under the U.S. federal securities laws through the
Closing Date.

 

 

- 2 -



 

(d) OTC Pink Sheets Quotation. The Parent shall have maintained its status as a
company whose common stock is quoted on the OTC Pink Sheets and no reason shall
exist as to why such status shall not continue immediately following the
Closing.

 

(e) No Suspensions of Trading in the Parent Stock. Trading in the Parent’s
Common Stock shall not have been suspended by federal regulators or any trading
market at any time since the date of execution of this Agreement.

 

(f) Good Standing Certificate. The Parent shall have delivered to Medigus a
certificate of good standing of the Parent dated within two (2) business days of
Closing issued by the Secretary of State of Nevada.

 

(g) Financial Statements of the Company. Medigus shall have delivered to the
Parent, the financial statements of the Company, in compliance with the
applicable rules of the Securities and Exchange Commission (the “SEC”), as
required for the Parent’s reporting under Items 2.01 and 9.01 of Form 8-K.

 

(h) No Injunctions. No statute, rule, regulation, order, decree, ruling or
injunction shall have been enacted, entered, promulgated, endorsed or threatened
or is pending by or before any governmental authority of competent jurisdiction
which in any material respect restricts, prohibits or threatens to restrict or
prohibit the consummation of any of the transactions contemplated herein.

 

(i) Cash of the Parent. The Parent shall have at least US$3,000,000 in cash on
hand (the “Available Cash”) in a secure bank account in the Parent’s name, of
which shall be readily available upon the Closing Date, and which shall exclude
any expenses incurred in connection with the execution of the Agreement or any
other transactions contemplated hereby. As soon as practicable after the Closing
Date, but not later than sixty (60) days after the Closing Date, the Parent
shall prepare and deliver to Medigus a balance sheet that shall reflect an
amount of no less than the Available Cash.

 

(j) Fundraising by the Parent. The Parent undertakes to raise at least
US$3,000,000 in funds prior to the Closing Date, of which shall be based on a
pre-money valuation of US$10,000,000 of the Parent immediately following the
Closing Date.

 

(k) Representations and Warranties. The representations and warranties made by
each of the Parties herein shall be true and correct in all material respects as
of the date hereof and as of the Closing with the same effect as if the
representations and warranties were made as of the date hereof and as of the
Closing.

 

(l) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by either Party on or prior to the Closing shall have
been performed or complied with in all material respects.

 

With respect to the closing conditions listed in (k) and (l) above, the Parties
shall deliver at the Closing an executed officer’s certificate to such effect.

 

Section 1.04 Taxes. Any tax consequences arising from the sale, assignment and
transfer or any other event or act hereunder, shall be borne solely by Medigus.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF MEDIGUS

 

Medigus represents and warrants to the Parent that, as of the date hereof,
except for those representations and warranties that speak of a different date:

 

Section 2.01 Good Title. Medigus is the record and beneficial owner, and has
good title to, the Exchange Shares, with the full right and authority to sell
and deliver such Exchange Shares, free and clear of any and all liens,
encumbrances, pledges, security interests, claims, charges, options, rights of
first refusal, proxies, voting trusts, or agreements, transfer restrictions
under any equity holder or similar agreement or any other restriction or
limitation whatsoever, including any contract granting any of the foregoing
(collectively, the “Title Liens”), to the Parent pursuant to the Exchange. The
Parent, as the new owner of the Exchange Shares, will receive good title to the
Exchange Shares, free and clear of all Title Liens. The Exchange Shares
represent 100% of the issued and outstanding share capital of the Company on a
fully diluted basis and there are no other issued and outstanding share capital
of the Company and no outstanding commitments or contracts to issue any share
capital of the Company.

 

 

- 3 -



 

Section 2.02 Organization, Standing and Corporate Power of Medigus. The Company
is duly incorporated, validly existing and in good standing under the laws of
the State of Israel and has the requisite corporate power and authority to carry
on its business as now being conducted. The Company is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the nature of its business or the ownership or leasing of its properties makes
such qualification or licensing necessary, other than in such jurisdictions
where the failure to be so qualified or licensed (individually or in the
aggregate) would not have a Material Adverse Effect with respect to the Company.
As used herein the term “Material Adverse Effect” or “Material Adverse Change”
shall mean any change or effect that either individually or in the aggregate
with all other such changes or effects is materially adverse to the business,
assets, properties, condition (financial or otherwise) or results of operations
of the Parties or the Company taken as a whole.

 

Section 2.03 Authority; Non-Contravention. Medigus has all requisite authority
to enter into this Agreement and to consummate the transactions contemplated by
this Agreement. The execution and delivery of this Agreement by Medigus and the
consummation by Medigus of the transactions contemplated by this Agreement have
been (or at Closing will have been) duly authorized by all necessary corporate
action on the part of Medigus and the Company. This Agreement has been duly
executed and delivered by and constitutes a valid and binding obligation of
Medigus, enforceable in accordance with its terms. The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
by this Agreement and compliance with the provisions of this Agreement will not,
conflict with, or result in any breach or violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of or “put” right with respect to any
obligation or to loss of a material benefit under, or result in the creation of
any lien upon any of the properties or assets of the Company under, (i) the
articles of association of the Company, (ii) any loan or credit agreement, note,
bond, mortgage, indenture, lease or other agreement, instrument, permit,
concession, franchise or license applicable to the Company or their respective
properties or assets, or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, order, decree,
statute, law, ordinance, rule, regulation or arbitration award applicable to the
Company or their respective properties or assets, other than, in the case of
clauses (ii) and (iii), any such conflicts, breaches, violations, defaults,
rights, losses or liens that individually or in the aggregate could not have a
Material Adverse Effect with respect to the Company or could not prevent, hinder
or materially delay the ability of Medigus to consummate the transactions
contemplated by this Agreement. No consent, approval, order or authorization of,
or registration, declaration or filing with, or notice to, any governmental
entity is required by or with respect to Medigus or the Company in connection
with the execution and delivery of this Agreement by Medigus or the consummation
by Medigus, as the case may be, of any of the transactions contemplated by this
Agreement.

 

Section 2.04 Acquisition of the Parent Stock for Investment.

 

(a) Purchase Entirely for Own Account. The Parent Stock proposed to be acquired
by Medigus hereunder will be acquired for investment for Medigus’ own account
and not as a nominee or agent, and not with a view to the resale or distribution
of any part thereof, and Medigus has no present intention of selling, granting
any participation in or otherwise distributing the Parent Stock, except in
compliance with applicable securities laws. Medigus further represents that it
does not have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participation to such Person with respect to
the Parent Stock. For purposes of this Agreement, “Person” means any individual,
partnership, corporation, association, joint stock company, trust, joint
venture, unincorporated organization or governmental entity (or any department,
agency or political subdivision thereof) or other entity.

 

(b) Medigus (i) can bear the economic risk of its investment and (ii) possesses
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of its investment in the Parent and
its securities.

 

(c) Medigus understands that the sale of the Parent Stock is not registered
under the Securities Act and that the issuance hereof to Medigus is intended to
be exempt from registration under the Securities Act pursuant to Regulation D
promulgated thereunder (“Regulation D”). Medigus is an “accredited investor,” as
such term is defined in Rule 501 of Regulation D or, if not an accredited
investor, otherwise meets the suitability requirements of Regulation D and
Section 4(a)(2) of the Securities Act. The certificates representing the Parent
Stock issued to Medigus shall be endorsed with the following legends, in
addition to any other legend required to be placed thereon by applicable
securities laws:

 

 

- 4 -

 





“THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS.”

 

“TRANSFER OF THESE SECURITIES IS PROHIBITED UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT WITH RESPECT TO SUCH SECURITY SHALL THEN BE IN EFFECT
AND SUCH TRANSFER HAS BEEN QUALIFIED UNDER ALL APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS, OR AN EXEMPTION THEREFROM SHALL BE AVAILABLE UNDER THE ACT AND
SUCH LAWS.”

 

(d) Medigus acknowledges that neither the SEC, nor the securities regulatory
body of any state or other jurisdiction, has received, considered or passed upon
the accuracy or adequacy of the information and representations made in this
Agreement.

 

(e) Medigus acknowledges that it has carefully reviewed such information as it
has deemed necessary to evaluate an investment in the Parent and its securities.
To the full satisfaction of Medigus, it has been furnished all materials that it
has requested relating to the Parent and the issuance of the Parent Stock
hereunder.

 

(f) Medigus understands that the Parent Stock may not be sold, transferred, or
otherwise disposed of without registration under the Securities Act or an
exemption therefrom, and that in the absence of an effective registration
statement covering the Parent Stock or any available exemption from registration
under the Securities Act, the Parent Stock may have to be held indefinitely and
Medigus further acknowledges that the Parent Stock may not be sold pursuant to
Rule 144 promulgated under the Securities Act unless all of the conditions of
Rule 144 are satisfied, including, without limitation, the Parent’s compliance
with the reporting requirements under the Exchange Act.

 

Section 2.05 Additional Legend; Consent. Additionally, the Parent Stock will
bear any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so legended
and Medigus consents to the Parent making a notation on its records or giving
instructions to any transfer agent of the Parent Stock in order to implement the
restrictions on transfer of the Parent Stock.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARENT

 

The Parent represents and warrants to Medigus that, as of the date hereof,
except for those representations and warranties that speak of a different date,
and subject to the Parent Reports (as defined below) and the schedule of
exceptions attached hereto:

 

Section 3.01 Organization, Standing and Corporate Power of the Parent. The
Parent is duly incorporated, validly existing and in good standing under the
laws of the State of Nevada and has the requisite corporate power and authority
to carry on its business as now being conducted. The Parent is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the nature of its business or the ownership or leasing of its properties makes
such qualification or licensing necessary, other than in such jurisdictions
where the failure to be so qualified or licensed (individually or in the
aggregate) would not have a Material Adverse Effect with respect to the Parent.

 

Section 3.02 Capital Structure. The authorized capital stock of the Parent
consists of 75,000,000 shares of Common Stock, of which 3,915,160 shares shall
be issued and outstanding immediately prior to the Closing. Except as disclosed
in the Parent’s public securities filings, as of immediately prior to the
Closing, there will be no outstanding bonds, debentures, notes or other
indebtedness or other securities of the Parent having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which shareholders of the Parent. Except as disclosed in the
Parent’s public securities filings, as of immediately prior to the Closing,
there will be no outstanding securities, options, warrants, calls, rights,
commitments, agreements, arrangements or undertakings of any kind to which the
Parent is a party or by which it is bound obligating the Parent to issue,
deliver or sell, or cause to be issued, delivered or sold, additional common
stock of the Parent or other equity or voting securities of the Parent or
obligating the Parent to issue, grant, extend or enter into any such security,
option, warrant, call, right, commitment, agreement, arrangement or undertaking.
As of immediately prior to the Closing, there will be no outstanding contractual
obligations, commitments, understandings or arrangements of the Parent to
repurchase, redeem or otherwise acquire or make any payment in respect of any
common stock of the Parent or any other securities of the Parent. As of
immediately prior to the Closing, there will be no agreements or arrangements
pursuant to which the Parent is or could be required to register the Parent’s
common stock or other securities under the Securities Act or other agreements or
arrangements with or among any holders of the Parent or with respect to any
securities of the Parent. The issuance of the Parent Stock will not trigger any
anti-dilution rights of any existing securities of the Parent. Except as
disclosed in the Parent’s public securities filings, as of the Closing, there
will be no rights, subscriptions, warrants, options, conversion rights, or
agreements of any kind outstanding to purchase from the Parent, or otherwise
require the Parent to issue, any shares of capital stock of the Parent or
securities or obligations of any kind convertible into or exchangeable for any
shares of capital stock of the Parent.

 

 

- 5 -



 

Section 3.03 Authority; Non-Contravention. Subject to the approval of the
stockholders of the Parent, the Parent has all requisite authority to enter into
this Agreement and to consummate the transactions contemplated by this
Agreement. Following the approval of the stockholders of the Parent, the
execution and delivery of this Agreement by the Parent and the consummation by
the Parent of the transactions contemplated by this Agreement have been (or at
Closing will have been) duly authorized by all necessary corporate action on the
part of the Parent. This Agreement has been duly executed and delivered by and
constitutes a valid and binding obligation of the Parent, enforceable in
accordance with its terms. The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated by this Agreement and
compliance with the provisions of this Agreement will not, conflict with, or
result in any breach or violation of, or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of or “put” right with respect to any obligation or
to loss of a material benefit under, or result in the creation of any lien upon
any of the properties or assets of the Parent under, (i) the certificate of
incorporation or bylaws of the Parent, (ii) any loan or credit agreement, note,
bond, mortgage, indenture, lease or other agreement, instrument, permit,
concession, franchise or license applicable to the Parent or their respective
properties or assets, or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, order, decree,
statute, law, ordinance, rule, regulation or arbitration award applicable to the
Parent or their respective properties or assets, other than, in the case of
clauses (ii) and (iii), any such conflicts, breaches, violations, defaults,
rights, losses or liens that individually or in the aggregate could not have a
Material Adverse Effect with respect to the Parent or could not prevent, hinder
or materially delay the ability of the Parent to consummate the transactions
contemplated by this Agreement. No consent, approval, order or authorization of,
or registration, declaration or filing with, or notice to, any governmental
entity is required by or with respect to the Parent in connection with the
execution and delivery of this Agreement by the Parent or the consummation by
the Parent, as the case may be, of any of the transactions contemplated by this
Agreement, except, as required, such other consents, approvals, orders,
authorizations, registrations, declarations, filings or notices as may be
required under the “blue sky” laws of various states.

 

Section 3.04 Parent Reports; DTC Eligibility. Since January 1, 2019, the Parent
has filed all forms, reports and documents with the SEC that have been required
to be filed by it under applicable laws prior to the date hereof  (all such
forms, reports and documents, together with all documents filed or furnished on
a voluntary basis and all exhibits and schedules thereto, the “Parent Reports”).
As of its filing date (or, if amended or superseded by a filing prior to the
date of this Agreement, on the date of such amended or superseded filing), (i)
each Parent Report complied as to form in all material respects with the
applicable requirements of the Securities Act, the Exchange Act, and/or the
Sarbanes-Oxley Act, as the case may be, each as in effect on the date such
Parent Report was filed, and (ii) each Parent Report did not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. To the Knowledge of the Parent, none
of the Parent Reports is the subject of ongoing SEC review or investigation. The
financial statements included in the Parent Reports comply in all material
respects with the applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. The financial statements included in the Parent Reports have been
prepared in accordance with generally accepted accounting principles in the
United States applied on a consistent basis (“GAAP”), and fairly represent the
financial position of the Parent and as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, year-end audit adjustments and the
omission of certain footnotes. Except as set forth in the Parent Reports, the
Parent has no liabilities or obligations of any nature (whether accrued,
absolute, contingent or otherwise) required by GAAP to be set forth on a balance
sheet of the Parent or in the notes thereto. As of the Closing, all liabilities
of the Parent shall have been paid off and shall in no event remain liabilities
of the Parent following the Closing, other than immaterial liabilities that will
be scheduled prior to the Closing Date. The Common Stock is currently not DTC
eligible.

 

 

- 6 -



 

Section 3.05 No Material Change. Since December 31, 2018, and except as
disclosed in its Parent Reports, (i) the Parent has not incurred any liabilities
or obligations, indirect, or contingent, or entered into any oral or written
agreement or other transaction which exceeds US$10,000; (ii) the Parent has not
paid or declared any dividends or other distributions with respect to its
capital stock, or redeemed or purchased or otherwise acquired any of its stock
and the Parent is not in default in the payment of principal or interest on any
outstanding debt obligations, except as set forth herein; (iii) the Parent has
not initiated any compensation arrangement or agreement with any employee or
executive officer; (iv) the Parent has not entered into any contract; (v) there
has not been any change in the capital stock of the Parent; and (vi) there has
not been any other event which has caused, or is likely to cause, a material
adverse effect on the Parent.

 

Section 3.06 Litigation. There is no action, suit, claim, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or, to the knowledge of the
Parent, threatened against the Parent. The Parent is not subject to any order,
writ, judgment, injunction, decree or award of any court or any governmental
authority.

 

Section 3.07 Compliance. The Parent has not been advised, nor does the Parent
have reason to believe, that it is not conducting its business in compliance
with all applicable laws, rules and regulations of the jurisdictions in which it
is conducting its business.

 

Section 3.08 Material Agreements. All material agreements to which the Parent is
a party are included as part of or specifically identified in the Parent Reports
to the extent required by the rules and regulations of the SEC as in effect at
the time of filing (“Material Agreements”). Except for the Material Agreements,
the Parent has no contracts. Neither the Parent nor, to the Parent’s knowledge,
any other party to the Material Agreements, is in breach of or default under any
of such contracts.

 

Section 3.09 Taxes. Except as disclosed in the Parent Reports, the Parent has
filed all necessary federal, state and foreign income and franchise tax returns
and has paid or accrued all taxes shown as due thereon, and the Parent has no
knowledge of a tax deficiency which has been or might be asserted or threatened
against it.

 

Section 3.10 Conformity of Descriptions. The Parent Stock, when issued, will
conform in all material respects to the descriptions of the Parent’s Common
Stock contained in the Parent’s Parent Reports and other filings with the SEC.

 

Section 3.11 Investment Company. The Parent is not, and is not an affiliate of,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

Section 3.12 Disclosure Controls. The Parent has disclosure controls and
procedures (as defined in Rule 13a-15 under the Securities Exchange Act of 1934,
as amended) that are designed to ensure that material information relating to
the Parent is made known to the Parent’s principal executive officer and the
Parent’s principal financial officer or persons performing similar functions.

 

Section 3.13 Disclosure. All disclosure provided to Medigus regarding the
Parent, its business and the transactions contemplated hereby, including the
exhibits to this Agreement, furnished by the Parent with respect to the
representations and warranties made herein are true and correct with respect to
such representations and warranties and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Parent acknowledges and agrees that Medigus makes or
has made no representations or warranties with respect to the transaction
contemplated hereby other than those specifically set forth in Section 9 hereof.

 

ARTICLE IV

COVENANTS

 

Section 4.01 Securities Law Compliance. Each of the Parent and Medigus
understand and agree that the consummation of this Agreement, including the
issuance of the Parent Stock to Medigus in exchange for the Exchange Shares upon
Closing as contemplated hereby, constitutes the offer and sale of securities
under the Securities Act and applicable state statutes. Each of the Parent and
Medigus agree that such transactions shall be consummated in reliance on
exemptions from the registration requirements of such statutes, which depend,
among other items, on the circumstances under which such securities are
acquired. Furthermore, in connection with the transactions contemplated by this
Agreement, the Parent and Medigus shall each file, with the assistance of the
other and their respective legal counsel, such notices, applications, reports or
other instruments as may be deemed by them to be necessary or appropriate in an
effort to document reliance on such exemptions, all to the extent and in the
manner as may be deemed by the Parties to be appropriate.

 

 

- 7 -



 

Section 4.02 Access to Information; Confidentiality.

 

(a) The Parties hereto shall, and shall cause its officers, employees, counsel,
financial advisors and other representatives to, afford to any other party and
its representatives reasonable access during normal business hours during the
period prior to the Closing Date of the Agreement to its properties, books,
contracts, commitments, personnel and records and, during such period, the
parties shall, and shall cause each of its officers, employees and
representatives to, furnish promptly to any other party all information
concerning its business, properties, financial condition, operations and
personnel as such other party may from time to time reasonably request. For the
purposes of determining the accuracy of the representations and warranties of
each Party set forth herein and compliance by each Party of its obligations
hereunder, during the period prior to the Closing Date of the Exchange, each
party shall provide each other party and its representatives with reasonable
access during normal business hours to its properties, books, contracts,
commitments, personnel and records as may be necessary to enable each party to
confirm the accuracy of the representations and warranties of each other party
set forth herein and compliance by each party of their obligations hereunder,
and, during such period, cause its, officers, employees and representatives to,
furnish promptly to each party upon its request (i) a copy of each report,
schedule, registration statement and other document filed by it during such
period pursuant to the requirements of federal or state securities laws and (ii)
all other information concerning its business, properties, financial condition,
operations and personnel as such other party may from time to time reasonably
request. Except as required by law, each party will hold, and will cause its
respective directors, officers, employees, accountants, counsel, financial
advisors and other representatives to hold, any nonpublic information concerning
another party in strict confidence.

 

(b) No investigation pursuant to this Section shall affect any representations
or warranties of the parties herein or the conditions to the obligations of the
parties hereto.

 

Section 4.03 Commercially Reasonable Best Efforts. Upon the terms and subject to
the conditions set forth in this Agreement, each of the parties agrees to use
its commercially reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other parties in doing, all things necessary, proper or advisable to consummate
and make effective, in the most expeditious manner practicable, the Exchange and
the other transactions contemplated by this Agreement. The Parties hereto will
use their commercially reasonable best efforts and cooperate with one another
(i) in promptly determining whether any filings are required to be made or
consents, approvals, waivers, permits or authorizations are required to be
obtained (or, which if not obtained, would result in an event of default,
termination or acceleration of any agreement or any put right under any
agreement) under any applicable law or regulation or from any governmental
authorities or third parties in connection with the transactions contemplated by
this Agreement, and (ii) in promptly making any such filings, in furnishing
information required in connection therewith and in timely seeking to obtain any
such consents, approvals, permits or authorizations. The Parties hereto shall
mutually cooperate in order to facilitate the achievement of the benefits
reasonably anticipated from the Exchange.

 

Section 4.04 Further Assurances. Subject to the terms and conditions herein
provided, each Party shall use its reasonable best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective this Agreement and the transactions contemplated herein.

 

ARTICLE V

MISCELLANEOUS

 

Section 5.01 Brokers. Each Party agrees that there were no finders or brokers
involved in bringing the Parties together or who were instrumental in the
negotiation, execution or consummation of this Agreement. Each Party agrees to
indemnify the other against any claim by any third Person for any commission,
brokerage or finder’s fee arising from the transactions contemplated hereby
based on any alleged agreement or understanding between the indemnifying party
and such third Person, whether express or implied, from the actions of the
indemnifying party.

 

Section 5.02 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each Party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of New York, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such Party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.

 

 

- 8 -



 

Section 5.03 Notices. All notices or other communications required or permitted
by this Agreement shall be in writing and addressed as follows:

 

  If to Medigus Attn: Tanya Yosef     Address: 7A Industrial Park, P.O. Box
3030, Omer, 8496500, Israel     Tel: +972 72 260-2200     Email:
Tanya.Yosef@medigus.com         If to the Parent: Attn: Oded Gilboa     Address:
20 Raoul Wallenberg St, Tel Aviv, Israel     Tel: (480) 659-6404     Email:
odedgilboa@outlook.com

 

or such other addresses as shall be furnished in writing by any Party in the
manner for giving notices hereunder.

 

Notice shall be deemed to have been duly received: (a) if given email, when
transmitted and the appropriate confirmation received, as applicable, if
transmitted on a business day and during normal business hours of the recipient,
and otherwise on the next business day following transmission; (b) if given by
certified or registered mail, return receipt requested, postage prepaid, three
business days after being deposited in the U.S. mail; and (c) if given by
courier, messenger or other means, when received or personally delivered and, in
any such case, addressed as indicated herein, or to such other addresses as may
be specified by any Party to the other Parties pursuant to notice given by such
Party in accordance with the provisions of this Section 5.03.

 

Section 5.04 Attorneys Fees. In the event that any Party institutes any action
or suit to enforce this Agreement or to secure relief from any default hereunder
or breach hereof, the prevailing Party shall be reimbursed by the losing Party
for all costs, including, without limitation, reasonable attorneys’ fees,
incurred in connection therewith and in enforcing or collecting any judgment
rendered therein.

 

Section 5.05 Third Party Beneficiaries. This contract is strictly between the
Parent and Medigus and, except as specifically provided, no other Person shall
be deemed to be a third party beneficiary of this Agreement.

 

Section 5.06 Expenses. Whether or not the Closing shall occur, except as
provided herein, the Parent shall bear the expenses, including legal, accounting
and professional fees, incurred in connection with this Agreement and any other
agreements in connection therewith, the Exchange or any of the other
transactions contemplated hereby.

 

Section 5.07 Entire Agreement. This Agreement and the related documents
referenced herein represent the entire agreement between the Parties relating to
the subject matter hereof, and supersedes all prior agreements, understandings
and negotiations, written or oral, with respect to such subject matter.

 

Section 5.08 Survival; Termination. The representations, warranties and
covenants of the respective Parties shall survive the consummation of the
transactions herein contemplated for a period of two year.

 

Section 5.09 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which taken
together shall be but a single instrument. Signatures delivered by email shall
be deemed original signatures.

 

Section 5.10 Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law or in equity, and may be enforced concurrently therewith, and no waiver by
any Party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore or thereafter
occurring or existing. This Agreement may by amended by a writing signed by all
Parties, with respect to any of the terms contained herein, and any term or
condition of this Agreement may be waived or the time for performance may only
be extended by a writing signed by the Party or Parties for whose benefit the
provision is intended.

 

[Signature pages follow]

 

 

- 9 -



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 

  Medigus LTD.         By /s/ Liron Carmel   Name: Liron Carmel   Title: Chief
Executive Officer         intellisense solutions inc.         By: /s/ Idan
Maimon   Name: Idan Maimon   Title: Chief Executive Officer

 

[Signature page to Securities Exchange Agreement]

 

 

 



 